


EXHIBIT 10.9

October 25, 2001

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

ADE CORPORATION EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I

PURPOSE

1.01   Purpose.  The ADE Corporation Employee Stock Purchase Plan (the "Plan")
is intended to provide a method whereby eligible employees of ADE Corporation
and its participating subsidiary corporations (hereinafter collectively referred
to, unless the context otherwise requires, as "ADE" or the "Company") will have
an opportunity to acquire or increase proprietary interest in the Company
through the purchase of shares of the Common Stock of ADE. The Plan is designed
to encourage eligible employees to remain in the employ of the Company. It is
the intention of the Company to have the Plan qualify as an "employee stock
purchase plan" under Section 423 of the Internal Revenue Code of 1986, as
amended (the "Code"). The provisions of the Plan shall be construed so as to
extend and limit participation in a manner consistent with the requirements of
that Section of the Code, and, except as specifically provided herein, all
options granted to participants hereunder shall give the holders thereof the
same rights and privileges.

ARTICLE II

DEFINITIONS

2.01   Committee.  "Committee" shall mean those individuals who shall, from time
to time, constitute the Compensation Committee of the Board of Directors of ADE
Corporation (the "Board of Directors").
2.02
 
Common Stock.  "Common Stock" shall mean shares of the $.01 par value common
stock of the Company and any other stock or securities resulting from the
adjustment thereof or substitution thereof as described in Section 12.04.
2.03
 
Employee.  "Employee" means any person who is customarily employed by the
Company and paid on the United States payroll on a full-time regular or
part-time regular basis by the Company and is regularly scheduled to work more
than 20 hours per week.
2.04
 
Offering.  "Offering" or "Offerings" shall have the meanings set forth in
Section 4.01 below.
2.05
 
Offering Commencement Date.  "Offering Commencement Date" means January 1,
April 1, July 1, and October 1, as the case may be, on which a particular
Offering begins.
2.06
 
Offering Termination Date.  "Offering Termination Date" means March 31, June 30,
September 30, or December 31, as the case may be, on which a particular Offering
terminates.
2.07
 
Option Price.  "Option Price" means the price established under Section 6.02
below.

1

--------------------------------------------------------------------------------


2.08
 
Pay.  "Pay" shall mean total earnings, including regular straight-time earnings
and payments for overtime, shift premiums, bonuses and other special payments,
commissions and other incentive payments.
2.09
 
Subsidiary Corporation.  "Subsidiary Corporation" shall mean any present or
future corporation which (i) would be a "subsidiary corporation" of ADE
Corporation, as that term is defined in Section 424 of the Code, and (ii) is
designated as a participant in the Plan by the Committee.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.01   Initial Eligibility.  Any Employee who shall have completed at least
ninety (90) days' employment and shall be employed by the Company on the date
his/her participation in the Plan is to become effective shall be eligible to
participate in Offerings under the Plan which commence on or after such ninety
day period has concluded.
3.02
 
Leave of Absence.  For purposes of participation in the Plan, a person on leave
of absence shall be deemed to be an Employee for the first 90 days of such leave
of absence and, subject to applicable Federal and State laws, such Employee's
employment shall be deemed to have terminated at the close of business on the
90th day of such leave of absence unless such Employee shall have returned to
regular full-time or regular part-time employment (as the case may be) prior to
the close of business on such 90th day or unless otherwise agreed to by the
Company and the Employee. Termination by the Company of any Employee's leave of
absence, other than termination of such leave of absence on return to full-time
or part-time employment, shall terminate such Employee's participation in the
Plan and right to exercise any option.
3.03
 
Restrictions on Participation.  Notwithstanding any provisions of the Plan to
the contrary, no Employee shall be granted an option to participate in the Plan:

(a)if, immediately after the grant, such Employee would own stock, and/or hold
outstanding options to purchase stock, possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company (for
purposes of this paragraph, the rules of Section 424(d) of the Code shall apply
in determining stock ownership of any Employee); or

(b)which permits his/her rights to purchase stock under this Plan and all other
employee stock purchase plans of the Company intended to qualify under
Section 423 of the Code to accrue at a rate which exceeds $25,000 in fair market
value of the stock (determined at the time such option is granted) for each
calendar year in which such an option is outstanding.

3.04   Commencement of Participation.  An eligible Employee may become a
participant by completing an authorization for a payroll deduction on the form
provided by the Company and filing it with the office of the Treasurer of the
Company on or before the next date set therefor by the Committee, which date
shall be prior to the Offering Commencement Date for the next Offering. Payroll
deductions for a participant shall commence on the applicable Offering
Commencement Date when his/her authorization for a payroll deduction becomes
effective and shall end on the Offering Termination Date of the Offering to
which such authorization is applicable unless sooner terminated by the
participant as provided in Article VIII.

2

--------------------------------------------------------------------------------

ARTICLE IV

OFFERINGS

4.01   Quarterly Offerings.  A total of One Million (1,000,000) shares of the
Company's Common Stock shall be offered under the Plan, over a period of ten
(10) years; during the first five (5) years, the shares shall be offered in
quarterly offerings of Fifty Thousand (50,000) shares each plus any shares not
issued in any previous quarter and during the second five (5) years, the
quarterly offerings shall consist of any shares not issued in any previous
quarter, including during the first five (5) years (the "Offerings"). The
Offerings will, commence on the first day of the first Offering Commencement
Date after the Board of Director's approval and thereafter on the first day of
each subsequent quarter within the duration of the Plan until the Plan expires.
Any shares not issued in any Offering shall be available for issuance in
subsequent Offerings.

ARTICLE V

PAYROLL DEDUCTIONS

5.01   Amount of Deduction.  At the time a participant files his/her
authorization for payroll deduction, he/she shall elect to have deductions made
from his/her Pay on each payday during the time he/she is a participant in an
Offering at the rate of 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10% of his/her Pay.
5.02
 
Participant's Account.  All payroll deductions made for a participant shall be
credited to his/her account under the Plan. A participant may not make any
separate cash payment into such account except when on a leave of absence and
then only as provided in Section 5.04.
5.03
 
Changes in Payroll Deductions.  A participant may discontinue his/her
participation in the Plan as provided in Article VIII, but no other change can
be made during an Offering and, specifically, a participant may not alter the
amount of his/her payroll deductions for that Offering.
5.04
 
Leave of Absence.  If a participant goes on a leave of absence, such participant
shall have the right to elect: (a) to withdraw the cash balance in his/her
account pursuant to Section 8.01; (b) to discontinue contributions to the Plan
but remain a participant in the Plan; or (c) to remain a participant in the Plan
during such leave of absence, authorizing deductions to be made from payments by
the Company to the participant during such leave of absence and undertaking to
make cash payments to the Plan at the end of each payroll period to the extent
that amounts payable by the Company to such participant are insufficient to meet
such participant's authorized Plan deductions.

ARTICLE VI

GRANTING OF OPTIONS

6.01   Number of Option Shares.  On the Offering Commencement Date of each
Offering, each participating Employee shall be deemed to have been granted an
option to purchase a maximum number of shares of Common Stock of the Company
equal to an amount determined as follows: an amount equal to (i) that percentage
of the Employee's Pay which he/she has elected to have withheld (but not in any
case in excess of 10% of his/her Pay) multiplied by (ii) the Employee's Pay
during the period of the Offering divided by (iii) the Option Price determined
under Section 6.02 below.

3

--------------------------------------------------------------------------------


6.02
 
Option Price.  The Option Price of stock purchased with payroll deductions made
during each Offering for a participant therein shall be the lower of:

(a)Ninety percent (90%) of the closing price of the stock on the Offering
Commencement Date or the nearest prior business day on which trading occurred on
the Nasdaq National Market System; or

(b)Ninety percent (90%) of the closing price of the stock on the Offering
Termination Date or the nearest prior business day on which trading occurred on
the Nasdaq National Market System

If the Common Stock of the Company is not admitted to trading on any of the
aforesaid dates for which closing prices of the stock are to be determined, then
reference shall be made to the fair market value of the stock on that date, as
determined on such basis as shall be established or specified for the purpose by
the Committee.

ARTICLE VII

EXERCISE OF OPTION

7.01   Automatic Exercise.  A participant who elects to participate in an
Offering shall be deemed to have exercised his/her option to purchase stock with
payroll deductions for the purchase of the number of full or partial shares of
stock which the accumulated payroll deductions in his/her account at the
Offering Termination Date will purchase at the applicable Option Price.
7.02
 
Fractional Shares.  Fractional shares will be purchased under the Plan and held
in the Employee's account for the next subsequent Offering or, if the Employee
ceases to participate in the Plan, shall be returned to the Employee in cash
promptly following the termination of an Offering, without interest.
7.03
 
Transferability of Option.  During a participant's lifetime, options held by
such participant shall be exercisable only by that participant and shall not be
transferable.
7.04
 
Delivery of Stock.  As promptly as practicable after the Offering Termination
Date of each Offering, the Company will either, at the Company's discretion:
(i) deliver to each participant, as appropriate, a certificate representing the
number of shares of Common Stock purchased upon exercise of his/her option; or
(ii) deliver (a) to any brokerage firm then retained by the Company to
administer the Plan the total number of shares purchased by all participants in
the Plan for allocation among the various accounts of such participants and
(b) to each participant after the end of each Offering a statement which shall
indicate the number of shares of Common Stock purchased upon exercise of his/her
option and the aggregate number of shares of Common Stock held on behalf of each
such participant under the Plan.

ARTICLE VIII

WITHDRAWAL

8.01   In General.  Upon at least ten (10) days prior written notice, an
Employee may direct the discontinuance of future payroll deductions. All of the
participant's payroll deductions previously credited to his/her account shall be
used to purchase stock for his/her account on the next Offering Termination
Date, and no further payroll deductions will be made from his/her Pay during
such Offering or during any future Offering unless the Employee shall elect to
participate in any future Offering.

4

--------------------------------------------------------------------------------


8.02
 
Effect on Subsequent Participation.  Subject to applicable Federal and State
securities laws and tax laws, a participant's withdrawal from any Offering will
not have any effect upon his/her eligibility to participate in any succeeding
Offering or in any similar plan which may hereafter be adopted by the Company.
8.03
 
Termination of Employment.  Upon termination of the participant's employment for
any reason, including retirement or pursuant to Section 3.02 herein (but
excluding death while in the employ of the Company), the payroll deductions
credited to his/her account will be returned in cash to him/her, or, in the case
of his/her death subsequent to the termination of his/her employment, to the
person or persons entitled thereto under Section 12.01. No interest is paid on
such payments.
8.04
 
Termination of Employment Due to Death.  Upon termination of the participant's
employment because of his/her death, his/her beneficiary (as defined in
Section 12.01) shall have the right to elect, by written notice given to the
office of the Treasurer of the Company prior to earliest of the next Offering
Termination Date or the expiration of a period of sixty (60) days commencing
with the date of the death of the participant, either:

(a)to withdraw in cash all of the payroll deductions credited to the
participant's account under the Plan during the Offering outstanding at the time
of death; or

(b)to exercise the participant's option for the purchase of stock on the
Offering Termination Date next following the date of the participant's death for
the purchase of the number of full shares of stock which the accumulated payroll
deductions in the participant's account at the date of the participant's death
will purchase at the applicable Option Price, and any excess in such account
will be returned in cash to said beneficiary, without interest.

In the event that no such written notice of election shall be duly received by
the office of the Treasurer of the Company, the beneficiary shall automatically
be deemed to have elected, pursuant to paragraph (b), to exercise the
participant's option.

ARTICLE IX

INTEREST

9.01   Payment of Interest.  No interest will be paid or allowed on any money
paid into the Plan or credited to the account of any participant Employee.

ARTICLE X

STOCK

10.01   Maximum Shares.  The maximum number of shares which shall be issued
under the Plan, subject to adjustment upon changes in capitalization of the
Company as provided in Section 12.04, shall be 50,000 shares in each Offering
plus in each Offering all unissued shares from prior Offerings not to exceed
1,000,000 shares for all Offerings. If the total number of shares for which
options are exercised on any Offering Termination Date in accordance with
Article VI exceeds the maximum number of shares for the applicable Offering, the
Company shall make a pro rata allocation of the shares available for delivery
and distribution in as nearly a uniform manner as shall be practicable and as it
shall determine to be equitable, and the balance of payroll deductions credited
to the account of each participant under the Plan shall be returned to him/her
as promptly as possible, without interest.

5

--------------------------------------------------------------------------------


 
 
Further, in accordance with Article III, no Employee shall be granted an option
which permits the Employee's right to purchase stock under the Plan, and under
all other Section 423(b) employee stock purchase plans of the Company, to accrue
at a rate which exceeds $25,000 of market value of such stock (determined on the
date or dates that options on such stock were granted) for each calendar year in
which such option is outstanding at any time. The purpose of the limitation in
the preceding sentence is to comply with Section 423(b)(8) of the Code. If the
participant's accumulated payroll deductions on the Offering Termination Date of
the last Offering of the calendar year would otherwise enable the participant to
purchase Common Stock in excess of the Section 423(b)(8) limitation described in
this paragraph, the excess of the amount of the accumulated payroll deductions
over the aggregate purchase price of the shares actually purchased shall be
promptly refunded to the participant by the Company, without interest.
10.02
 
Participant's Interest in Option Stock.  The participant will have no interest
in stock covered by his/her option until the Offering Termination Date on which
the participant purchases such stock.
10.03
 
Registration of Stock.  Stock to be delivered to or held by a brokerage firm for
a participant under the Plan will be registered in the name of the participant
or, if the participant so directs by written notice to the Treasurer of the
Company prior to the Offering Termination Date applicable thereto, in the names
of the participant and one such other person as may be designated by the
participant as joint tenants with rights of survivorship or as tenants by the
entireties, to the extent permitted by applicable law.
10.04
 
Restrictions on Exercise.  The Board of Directors may, in its discretion,
require as conditions to the exercise of any option that the shares of Common
Stock reserved for issuance upon the exercise of the option shall have been duly
listed, upon official notice of issuance, upon a stock exchange, and that
either:

(a)a Registration Statement under the Securities Act of 1933, as amended, with
respect to said shares shall be effective; or

(b)the participant shall have represented at the time of purchase, in form and
substance satisfactory to the Company, that it is his/her intention to purchase
the shares for investment and not for resale or distribution.

10.05   Limits on Sale of Stock Purchased Under the Plan.  The Plan is intended
to provide shares of Common Stock for investment and not for resale. The Company
does not, however, intend to restrict or influence any Employee in the conduct
of his/her own affairs. An Employee may, therefore, sell stock purchased under
the Plan at any time the Employee chooses, subject to compliance with any
applicable federal or state securities laws and tax laws. THE EMPLOYEE ASSUMES
THE RISK OF ANY MARKET FLUCTUATIONS IN THE PRICE OF THE STOCK.
10.06
 
Notice to Company of Disqualifying Disposition.  By electing to participate in
the Plan, each participant agrees to notify the Company in writing immediately
after the participant transfers Common Stock acquired under the Plan, if such
transfer occurs within two years after the Offering Commencement Date of the
Offering in which such Common Stock was acquired. Each participant further
agrees to provide any information about such a transfer as may be requested by
the Company in order to assist it in complying with the tax laws. Such
dispositions are generally treated as "disqualifying dispositions" under
Sections 421 and 424 of the Code, which have certain tax consequences to
participants and to the Company.

6

--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATION

11.01   Appointment of Committee.  The Committee which shall administer the Plan
shall be the Compensation Committee appointed from time to time by the Board of
Directors. No member of the Committee shall be eligible to purchase stock under
the Plan.
11.02
 
Authority of Committee.  Subject to the express provisions of the Plan, the
Committee shall have plenary authority in its discretion to interpret and
construe any and all provisions of the Plan, to adopt rules and regulations for
administering the Plan, to designate certain administrative functions under the
Plan regarding the custody and distribution of stock to an outside brokerage
firm and to make all other determinations deemed necessary or advisable for
administering the Plan. The Committee's determination on the foregoing matters
shall be conclusive.

ARTICLE XII

MISCELLANEOUS

12.01   Designation of Beneficiary.  A participant may file a written
designation of a beneficiary who is to receive any stock and/or cash. Such
designation of beneficiary may be changed by the participant at any time by
written notice to the office of the Treasurer of the Company. Upon the death of
a participant and upon receipt by the Company of proof of identity and existence
at the participant's death of a beneficiary validly designated by him/her under
the Plan, the Company, or any brokerage firm with custody of such stock, shall
deliver such stock and/or cash to such beneficiary. In the event of the death of
a participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant's death, such stock and/or
cash shall be delivered to the executor or administrator of the estate of the
participant, or if no such executor or administrator has been appointed (to the
knowledge of the Company), to the spouse or to any one or more dependents of the
participant as the Company may designate. No beneficiary shall, prior to the
death of the participant by whom he/she has been designated, acquire any
interest in the stock or cash credited to the participant under the Plan.
12.02
 
Transferability.  Neither payroll deductions credited to a participant's account
nor any rights with regard to the exercise of an option or to receive stock
under the Plan may be assigned, transferred, pledged, or otherwise disposed of
in any way by the participant other than by will or the laws of descent and
distribution. Any such attempted assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with Section 8.01. Option rights
granted under the Plan are exercisable during a participant's lifetime only by
the participant.
12.03
 
Use of Funds.  All payroll deductions received or held by the Company under this
Plan may be used by the Company for any corporate purpose and the Company shall
not be obligated to segregate such payroll deductions.
12.04
 
Effect on Certain Transactions.  The number of shares of Common Stock reserved
for the Plan pursuant to Section 4.01, the maximum number of shares of Common
Stock offered pursuant to Section 4.01, and the determination under Section 6.02
of the purchase price per share of the shares of Common Stock offered to
participants pursuant to an Offering shall be appropriately adjusted to reflect
any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, a consolidation of shares, the payment of a stock
dividend, or any other capital adjustment affecting the number of issued shares
of the Common Stock of the Company.

7

--------------------------------------------------------------------------------


 
 
In the event that the outstanding shares of Common Stock shall be changed into
or exchanged for a different number or kind of shares of stock or other
securities of the Company or another corporation, whether through
reorganization, recapitalization, merger, consolidation, or otherwise, then
there shall be substituted for each share of Common Stock reserved for issuance
under the Plan but not yet purchased by participants, the number and kind of
shares of stock or other securities into which each outstanding share of Common
Stock shall be so changed or for which each such share shall be exchanged.
Notwithstanding the foregoing, a dissolution or liquidation of the Company shall
cause the Plan and any Offering hereunder to terminate and any payroll
deductions credited to a participant's account under the Plan during the
Offering outstanding at the time of dissolution or liquidation shall be refunded
to the participant without interest.
12.05
 
Amendment and Termination.

(a)Amendment of Plan.  The Company expressly reserves the right, at any time and
from time to time, to amend in whole or in part any of the terms and provisions
of the Plan; provided, however, no amendment may without the approval of the
shareholders of the Company (i) increase the number of shares of Common Stock
reserved under the Plan, (ii) change the method of determining the purchase
price for shares of Common Stock, (iii) materially increase the benefits
accruing to participants, or (iv) materially change the eligibility requirements
for participation in the Plan.

(b)Termination of Plan.  The Company expressly reserves the right, at any time
and for whatever reason it may deem appropriate, to terminate the Plan. If not
sooner terminated pursuant to the preceding sentence, the Plan shall continue in
effect through September 30, 2006. Upon any termination of the Plan, the entire
amount credited to the account of each participant shall be distributed to each
such participant, without interest.

(c)Procedure for Amendment or Termination.  Any amendment to the Plan or
termination of the Plan may be retroactive to the extent not prohibited by
applicable law. Any amendment to the Plan or termination of the Plan shall be
made by the Company by resolution of the Board of Directors (subject to
Section 12.05(a)) and shall not require the approval or consent of any
participant in order to be effective.

12.06   Effective Date.  The Plan shall become effective as of July 1, 1996
subject to approval and ratification on or before February 28, 1997 by the
stockholders of the Company. In the event the Plan is not so approved, all
amounts deducted from the Pay of each participant and credited to his/her
account shall be refunded to each such participant without interest as soon as
administratively practicable and the Plan shall be terminated.
12.07
 
No Employment Rights.  Participation in the Plan does not, directly or
indirectly, create in any Employee or class of Employees any right with respect
to continuation of employment by the Company, and it shall not be deemed to
interfere in any way with the Company's right to terminate, or otherwise modify,
an Employee's employment at any time.
12.08
 
Effect of Plan.  The provisions of the Plan shall, in accordance with its terms,
be binding upon, and inure to the benefit of, all successors of each Employee
participating in the Plan, including, without limitation, such Employee's estate
and the executors, administrators or trustees thereof, heirs and legatees, and
any receiver, trustee in bankruptcy or representative of creditors of such
Employee.

8

--------------------------------------------------------------------------------


12.09
 
Governmental Regulations.  The Company's obligation to sell and deliver or
retain shares of Common Stock under the Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such shares. Government regulations may impose reporting or other
obligations on the Company with respect to the Plan. For example, the Company
may be required to identify shares of Common Stock issued under the Plan on its
stock ownership records and send tax information statements to Employees and
former Employees who transfer title to such shares.
12.10
 
Construction.  Article, Section and paragraph headings have been inserted in the
Plan for convenience of reference only and are to be ignored in any construction
of the provisions hereof. If any provision of the Plan shall be invalid or
unenforceable, the remaining provisions shall nevertheless be valid,
enforceable, and fully effective. It is the intent that the Plan shall at all
times constitute an "employee stock purchase plan" within the meaning of
Section 423(b) of the Code, and the Plan shall be construed, and interpreted to
remain such. The Plan shall be construed, administered, regulated, and governed
by the laws of the United States to the extent applicable, and to the extent
such laws are not applicable, by the laws of the Commonwealth of Massachusetts.

9

--------------------------------------------------------------------------------
